NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

COLBY LEE APLIN,                                No. 19-35223

                Plaintiff-Appellant,            D.C. No. 6:17-cv-01222-MO

 v.
                                                MEMORANDUM*
OREGON DEPARTMENT OF
CORRECTIONS; et al.,

                Defendants-Appellees,

and

JOE GOLEM, AKA The Golem Brothers,
Officer; et al.,

                Defendants.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                              Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Oregon state prisoner Colby Lee Aplin appeals pro se from the district

court’s summary judgment in her 42 U.S.C. § 1983 action alleging various

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Albino v. Baca, 747 F.3d 1162, 1168 (9th Cir. 2014) (en banc).

We affirm.

      The district court properly granted summary on plaintiff’s claims arising

from her alleged sexual assault because plaintiff failed to file her claims within the

applicable limitations period. See Douglas v. Noelle, 567 F.3d 1103, 1109 (9th

Cir. 2009) (explaining that the statute of limitations for 42 U.S.C. § 1983 actions is

the state law statute of limitations for personal injury actions, and that the

applicable Oregon statute of limitations is two years); Lukovsky v. City & County

of San Francisco, 535 F.3d 1044, 1048 (9th Cir. 2008) (explaining that under

federal law, which determines accrual, a claim accrues “when the plaintiff knows

or has reason to know of the injury which is the basis of the action,” and the

“discovery rule” is “incorporated into federal accrual law” (citations and internal

quotation marks omitted)).

      The district court properly granted summary judgment on plaintiff’s claims

arising from her alleged “genital status” searches because plaintiff failed to exhaust

her administrative remedies and failed to raise a genuine dispute of material fact as

to whether administrative remedies were effectively unavailable to her. See Ross


                                           2                                     19-35223
v. Blake, 136 S. Ct. 1850, 1856, 1858-60 (2016) (explaining that an inmate must

exhaust such administrative remedies as are available before bringing suit, and

describing limited circumstances in which administrative remedies are

unavailable); Woodford v. Ngo, 548 U.S. 81, 90 (2006) (“[P]roper exhaustion of

administrative remedies . . . means using all steps that the agency holds out, and

doing so properly (so that the agency addresses the issues on the merits).” (citation,

internal quotation marks, and emphasis omitted)).

      The district court did not abuse its discretion by denying plaintiff’s various

discovery motions and her discovery requests sent by a non-attorney third party.

See Laub v. U.S. Dep’t of Interior, 342 F.3d 1080, 1084, 1093 (9th Cir. 2003)

(setting forth standard of review and explaining that a district court’s “decision to

deny discovery will not be disturbed except upon the clearest showing that the

denial of discovery results in actual and substantial prejudice to the complaining

litigant” (citation and internal quotation marks omitted)); see also Wheat v. United

States, 486 U.S. 153, 159 (1988) (“[A]n advocate who is not a member of the bar

may not represent clients (other than himself) in court.”).

      The district court did not abuse its discretion by denying plaintiff’s motion

for appointment of counsel because plaintiff failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and “exceptional circumstances” requirement for


                                          3                                    19-35223
appointment of counsel).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          4                                       19-35223